DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 33-43, in the reply filed on 10-19-21 is acknowledged.
Claims 26-32 and 44-45 of Groups I and III are withdrawn.
This application is in condition for allowance except for the presence of claims 26-32 and 44-45 directed to Groups I and III, non-elected without traverse.  Accordingly, claims 26-32 and 44-45 been cancelled.

    EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to cancel the non-elected without traverse claims 26-32 and 44-45 (see above) for allowing the case.
For Claims 26-32 and 44-45:
26-32. (Canceled)
44-45. (Canceled)

Allowable Subject Matter	
Claims 33-43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 33-43 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 33 in combination as claimed, including:
wherein the metal trace layer is formed of a material having a higher etch selectivity against copper; printing a release layer over the metal trace, wherein the release layer has a dimension of a to-be formed cavity; depositing a photoresist material over the release layer and the metal trace; and patterning embedded traces in the photoresist material over the metal trace layer.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 33 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848